Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference KAKUDA (2018/0041824) discloses “controller changes the operating state from the grid connected state to the self-sustained state when determination is made that the communication state with the server is equal to or lower than the predetermined threshold, the grid connected state being a state connected to the power grid and the self-sustained state being a state disconnected from the power grid. Therefore, it is possible to avoid stopping the output of the distributed power source, and to effectively utilize the output of the distributed power source”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a power supply device comprising: a power interconnection port connected to a commercial power grid; an auxiliary input port connected to a stand-alone output terminal of a distributed power supply; an output port connected to a load; a storage battery; a power conversion unit connected to the storage battery and configured to perform charging/discharging of the storage 

With respect to independent claim 5, the closest prior art reference KAKUDA (2018/0041824) discloses “controller changes the operating state from the grid connected state to the self-sustained state when determination is made that the communication state with the server is equal to or lower than the predetermined threshold, the grid connected state being a state connected to the power grid and 

With respect to independent claim 6, the closest prior art reference KAKUDA (2018/0041824) discloses “controller changes the operating state from the grid connected state to the self-sustained state when determination is made that the communication state with the server is equal to or lower than the predetermined threshold, the grid connected state being a state connected to the power grid and the self-sustained state being a state disconnected from the power grid. Therefore, it is possible to avoid stopping the output of the distributed power source, and to effectively utilize the output of the distributed power source”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a power supply device comprising: a power interconnection port connected to a commercial power grid; an auxiliary input port connected to a stand-alone output terminal of a distributed power supply; an output .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836